JONES, JUDGE:
This claim was submitted to the Court for decision upon the petition of Charles Gravely and the answer of the respondent, Department of Highways.
The petitioner contends that the respondent placed a steel plate over a hole in United States Route No. 60 in Kanawha County, and that in so doing the respondent negligently used a plate of insufficient size and weight, which was likely to and, when the claimant’s car ran over it, did fly up and strike the claimant’s 1965 Plymouth automobile, resulting in damages thereto in the amount of $106.61.
The Chief of Claims of the respondent made a prompt and thorough investigation of this claim and recommended that it be paid. The detailed written report of the investigation supports this claim, and the respondent’s answer admits the substantial allegations of the petition. Therefore, the Court is of opinion to allow the claim and hereby awards the claimant, Charles Gravely, the sum of $106.61.
Award of $106.61.